PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Hessing-Roper, Peter, Christian
Application No. 15/658,121
Filed: 24 Jul 2017
For: Apparatus Machinery for a Movable Expanding Mechanism to Receive Nuclear Weapons Missiles, Other Weapons, or Cut, Sever Nuclear Missiles Warheads . . . Origin
:
:
:
:	DECISION ON REQUEST
:                  FOR REFUND
:
:


This is a decision on the request for refund received April 20, 2021. 

The request for refund is GRANTED.

Applicant files the above request for refund of $300, stating that “duplicate payment of Petition Fee and RCE Fees $300 Refund”. 

In review of the finance record for this application, the Office received two payments of $100 (April 27, 2020 and June 15, 2020) for a total of $200.  It appears that a third payment of $100 received on April 8, 2019 was refunded to the petitioner on July 10, 2019 by treasury check.  

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $200 will be refunded to petitioner by treasury check.

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions